DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2013/0282566, hereinafter Davis), in view of Jacobs et al. (US 2014/0046847, hereinafter Jacobs).
With respect to claims 1 and 11, Davis discloses a computer-implemented method for conducting a transaction, the method comprising: 
receiving, by a thin client from a remote computer, a first transaction message (abstract);
transmitting, by the thin client to a portable device transaction message (paragraph [0023]);
receiving, by the thin client from the portable device, transaction message (paragraph [0023]);
identifying, by a rules engine executing on the thin client, an action based at least in part on receipt of the transaction message (paragraph [0033]);
transmitting, by the thin client, transaction message to the portable device without communicating with the remote computer, the transaction message being transmitted in accordance with the action identified (paragraphs [0027] and [0033]); 
receiving, by the thin client, a transaction message from the portable device (paragraphs [0027] and [0033]); and
transmitting, by the thin client, the transaction message to the remote computer, wherein the messages facilitate processing of the transaction (paragraphs [0027] and [0033]).
Davis discloses all of the limitations above but does not explicitly disclose the feature of multiple messages to process transaction.
Jacobs teaches the feature of multiple messages to process transaction (paragraph [0011] and claim 17).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to have modified the feature of Davis to include multiple messages to process transaction as taught by Jacobs in order to secure the transaction.
With respect to claims 2 and 12 Davis further teaches the feature, further comprising: 
receiving, by the thin client from the remote computer, configuration data defining a set of rules associated with transaction processing (paragraphs [0027] and [0033]); and 
configuring the thin client according to the configuration data received (paragraph [0040]).
With respect to claims 3 and 13 Davis further teaches the feature, wherein the set of rules define one or more actions to be executed in response receiving one or more particular transaction messages (paragraphs [0027] and [0033]).
With respect to claims 4 and 14 Davis further teaches the feature, wherein the rules engine is configured to identify the action based at least in part on the set of rules of the configuration data and receipt of one or more transaction messages (paragraph [0013]).
With respect to claims 5 and 15 Davis further teaches the feature, wherein identifying the action comprises interpreting, by the rules engine, at least a portion of the configuration data defining the set of rules associated with the transaction processing (paragraph [0025]).
With respect to claims 6 and 16 Davis further teaches the feature, wherein the second transaction message, transaction message, and other transaction message are transmitted in accordance with one or more actions identified by the rules engine (paragraphs [0027] and [0033]).
With respect to claims 7 and 17 Davis further teaches the feature, wherein the first transaction message comprises first data, and wherein the thin client provides the first data in the fourth transaction message based at least in part on the action identified by the rules engine (paragraphs [0027] and [0033]).
With respect to claims 8 and 18 Davis further teaches the feature, wherein the rules engine further identifies one or more data fields to include in at least one of the second transaction message, the other  transaction message, or the fifth transaction message based at least in part on one or more actions identified by the rules engine (paragraphs [0027] and [0033]).
With respect to claims 9 and 19 Davis further teaches the feature, further comprising: receiving, by the thin client from the remote computer, updated configuration data defining a subsequent set of rules associated with transaction processing (paragraphs [0027] and [0033]); and 
configuring the thin client according to the updated configuration data received (paragraphs [0027] and [0033]).
With respect to claims 10 and 20 Davis further teaches the feature, further comprising: receiving, by the thin client from the remote computer, a subsequent transaction message associated with a subsequent transaction; in response to receiving the subsequent transaction message, processing, by the thin client utilizing the rules engine, one or more transaction messages of the subsequent transaction in accordance with the subsequent set of rules of the updated configuration data (paragraph [0041] discloses configuring based upon the recent rule changes).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687